a


    lrl"lr[           MASTER coMPLExn     r
                                         Notice Reeardinq Rieht To Assert Claim

                                                            June 18, 2018

         You are receiving this notice because you are a current or former participant in the DST
         Systems, Inc. 401(k) Profit Sharing Plan (the "Plan") and a party to the DST Systems, Inc.
         ('DST) Arbitration Program and Agreement With Associate Opt Out Right ("Arbitration
         Program").

         On April 16,2018, a former DST employee sent a written request for arbihation to DST in
    --   acgodaqlp wj-tb thq-Arbtlfdion Plogran and*AgrQerrest{(he:Claipo'i). The Claim alleges.that            *
         DST and Ruane, Cunniff & Goldfarb Inc. ("Ruane") breached their duties to participants ofthe
         Plan under the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). The
         Claim concerns the decline in 2015 and 2016 in the value of the assets within the Plan's profit
         sharing account managed by Ruane. In2010, Ruane, which was the investment manager of the
         profit sharing account, bouglit shares ofValeant Pharmaceuticals, Inc. ("Valeant") for the profit
         sharing account. The significant appreciation of Valeant stock in the ensuing years resulted in
         the Valeant investment becoming a more significant part ofthe profit sharing account's portfolio
         relative to other holdings, which did not appreciate as much as Valeant. A decline in Valeant's
         stock price in2015 and,2016 eliminated much ofthat appreciation, but when Ruane sold the
         Valeant shares they were still sold at a profit.

         Pursuant to the terms of the Arbitration Program, DST is providing this notice because you were
         a pafiicipant of the Plan during the relevant time period stated in the Claim. This notice does not
         mean DST believes that the allegations asserted against DST have merit. Indeed, DST does not
         believe those allegations have merit and intends to vigorously defend against the Claim.

         Please be aware that   if you
                                     desire to do so, you may initiate an individual arbitration proceeding
         under the Arbitration Program by submitting a written request to the DST Systems, lnc. Legal
         Department, 333 W. I I '' Street, Kansas City, Missouri 64105 in accordance with the procedures
         set   forth in the Arbitration Program.




                               DSTSystems,   nc   333W.   11lh   Kansas City, N40 641 05 I www dstsystems com
